Exhibit 10.01

FIRST AMENDMENT TO ISSUING AND PAYING AGENCY AGREEMENT

The Bank of New York, as Issuing and Paying Agent

101 Barclay Street, Floor 8 West

New York, New York 10286

Attn: Corporate Trust Administration

 

  Re: Cardinal Health, Inc.

Ladies and Gentlemen:

This letter (the “First Amendment”) sets forth the understanding between you and
Cardinal Health, Inc. (the “Company”), whereby we have agreed to amend that
certain Issuing and Paying Agency Agreement by and between you and the Company
dated August 9, 2006 (the “Issuing and Paying Agency Agreement”) in order to
increase to $1,500,000,000 the limit as to the aggregate principal amount of
commercial paper notes which may be outstanding at any given time pursuant to
such agreement.

1. Defined Terms. Unless the context as used herein requires otherwise,
capitalized terms used but not defined in this First Amendment shall have the
meaning given to them in the Issuing and Paying Agency Agreement.

2. Amendment. Paragraph 4(a)(i) of the Issuing and Paying Agency Agreement is
hereby deleted in its entirety and restated as follows:

(i) date each such Certificated CP Note the date of issuance thereof (which
shall be a Business Day) and insert the maturity date thereof (provided that the
Authorized Representative or Dealer Representative shall ensure that such date
is a Business Day and that it shall not be more than 364 days from the date of
issue and that the aggregate principal amount of CP Notes outstanding shall not
exceed $1,500,000,000) and the face amount (provided that the Authorized
Representative or the Dealer Representative shall ensure that such face amount
is not less than $250,000) thereof in figures;

3. No Other Modifications. Except as expressly provided in this First Amendment,
all of the terms and conditions of the Issuing and Paying Agency Agreement shall
remain unchanged and in full force and effect.

4. Binding Effect. This First Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

5. Governing Law. This First Amendment shall be governed by and construed in
accordance with the laws of the State of New York.



--------------------------------------------------------------------------------

6. Conflict. In the event of any inconsistency or conflict between this First
Amendment and the Issuing and Paying Agency Agreement, the terms, provisions and
conditions of this First Amendment shall govern and control.

7. Counterparts. This First Amendment may be executed in separate counterparts,
each of which shall be deemed to be an original but all of which shall
constitute one and the same instrument.

(Signatures on following page.)



--------------------------------------------------------------------------------

If the foregoing is acceptable to you, please indicate your agreement therewith
by signing one or more counterparts of this First Amendment in the space
provided below, and returning such signed counterpart(s) to the Company,
whereupon this letter when signed by you and the Company, will become a binding
agreement between us.

 

CARDINAL HEALTH, INC. By:  

/s/ Linda S. Harty

Name:  

Linda S. Harty, as Executive Vice

President and Treasurer

Agreed to and Accepted

This 28th day of February, 2007

The Bank of New York, as Issuing and Paying Agent

 

By:  

/s/ Carlos R. Luciano

Name:   Carlos R. Luciano   Vice President